19 F.3d 1438
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Kenneth Jay STILL, Appellant.
No. 93-3883.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 14, 1994.Filed:  March 29, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth Jay Still appeals his conviction following his conditional guilty plea to being a felon in possession of a weapon, in violation of 18 U.S.C. Sec. 922(g)(1) (1988).  For reversal, Still asserts that the District Court1 erred in not suppressing firearms found during his arrest.  He contends that arrest and search warrants issued in connection with a burglary investigation were actually sought as a pretext to gain access to his residence to obtain evidence connecting him with a murder.


2
We review for clear error the District Court's factual findings regarding the true purpose or bad faith of the police in obtaining the warrants.   Laing v. United States, 891 F.2d 683, 685 (8th Cir. 1989) (standard of review).  "We may reverse the district court's ultimate ruling on the suppression motion, however, if the ruling reflects an erroneous view of the applicable law."   United States v. Maholy, 1 F.3d 718, 720 (8th Cir. 1993).


3
The District Court properly denied Still's suppression motion.  No error of law appears, and the District Court did not clearly err in finding that the officers did not obtain the warrants in connection with the burglary as a pretext to search for evidence to further the murder investigation.  Ample evidence, including the testimony of the officers who sought the warrants, supports the District Court's conclusion.


4
The judgment of the District Court is affirmed.  Still's pro se motion for an extension of time to file a supplemental brief and his request for various transcripts at government expense are denied.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa